Exhibit 10.1

 

Execution Version

 

 

SECOND AMENDED AND RESTATED
SERVICING AGREEMENT

 

between

 

FORD MOTOR CREDIT COMPANY LLC,
as Servicer and as Lender

 

CAB EAST LLC and
CAB WEST LLC,
each acting for its series of limited liability company interests
designated as the “Collateral Specified Interest,”
as a Titling Company

 

and

 

HTD LEASING LLC,
as Collateral Agent

 

Dated as of July 22, 2005
as amended and restated as of December 1, 2015,

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I USAGE AND DEFINITIONS; AMENDMENT AND RESTATEMENT

1

Section 1.1.

Usage and Definitions

1

Section 1.2.

Amendment and Restatement

2

Section 1.3.

Removal of FCALM Holdings, LLC as a Party

2

Section 1.4.

Replacement of Holding Companies by Titling Companies as Parties

2

ARTICLE II DESIGNATION OF COLLATERAL SPECIFIED INTERESTS

3

Section 2.1.

Designation

3

Section 2.2.

Direction to Servicer

3

Section 2.3.

Servicing Supplements

3

ARTICLE III PURCHASE AND SERVICING OF LEASES AND LEASED VEHICLES

4

Section 3.1.

Engagement

4

Section 3.2.

Purchase of Leases and Leased Vehicles

4

Section 3.3.

Servicing of Leases and Leased Vehicles

4

Section 3.4.

Servicer Reports

7

Section 3.5.

Review of Servicer’s Records

7

Section 3.6.

Servicer’s Authorized and Responsible Persons

8

Section 3.7.

Servicer’s Fees

8

Section 3.8.

Servicer’s Expenses

8

Section 3.9.

Custodian

8

ARTICLE IV SALE OF LEASED VEHICLES

10

Section 4.1.

Termination of Leases; Return of Leased Vehicles

10

Section 4.2.

Sale of Leased Vehicles

10

ARTICLE V ACCOUNTS AND DISTRIBUTIONS

11

Section 5.1.

Bank Accounts

11

Section 5.2.

Investment of Funds in Revolving Facility Collection Account

13

Section 5.3.

Deposits and Payments

13

ARTICLE VI SERVICER

14

Section 6.1.

Servicer’s Representations and Warranties

14

Section 6.2.

Liability of Servicer

15

Section 6.3.

Indemnities of Servicer

16

Section 6.4.

Delegation and Contracting

17

ARTICLE VII SERVICER RESIGNATION AND TERMINATION; SUCCESSOR SERVICER

17

Section 7.1.

No Resignation

17

Section 7.2.

Termination for Revolving Facility Pool

17

Section 7.3.

Termination for a Reference Pool

17

Section 7.4.

Continue to Perform

19

Section 7.5.

Successor Servicer

19

Section 7.6.

Transition of Servicing

20

Section 7.7.

Merger, Consolidation, Succession and Assignment

20

Section 7.8.

Non-Solicitation of Dealers and Lessees

21

ARTICLE VIII OTHER AGREEMENTS

21

Section 8.1.

Further Assurances

21

Section 8.2.

No Legal Title to Borrower Collateral

21

 

i

--------------------------------------------------------------------------------


 

Section 8.3.

Tax Treatment

22

Section 8.4.

No Petition

22

Section 8.5.

No Recourse

22

Section 8.6.

Limitation of Liability of Collateral Agent and Administrative Agent

22

Section 8.7.

Termination

22

ARTICLE IX MISCELLANEOUS

22

Section 9.1.

Amendments

22

Section 9.2.

Assignment; Benefit of Agreement; Third-Party Beneficiaries

23

Section 9.3.

Notices

23

Section 9.4.

Agent for Service

24

Section 9.5.

GOVERNING LAW

24

Section 9.6.

Submission to Jurisdiction

24

Section 9.7.

WAIVER OF JURY TRIAL

25

Section 9.8.

No Waiver; Remedies

25

Section 9.9.

Severability

25

Section 9.10.

Headings

25

Section 9.11.

Counterparts

25

 

 

 

Schedule A

Amended and Restated Terms

SA-1

 

ii

--------------------------------------------------------------------------------


 

SECOND AMENDED AND RESTATED SERVICING AGREEMENT, dated as of July 22, 2005, as
amended and restated as of December 1, 2015 (this “Agreement”), between FORD
MOTOR CREDIT COMPANY LLC, a Delaware limited liability company, as Servicer and
as Lender, CAB EAST LLC, a Delaware limited liability company, and CAB WEST LLC,
a Delaware limited liability company, each acting for its series of limited
liability company interests designated as the “Collateral Specified Interest,”
as a Titling Company, and HTD LEASING LLC, a Delaware limited liability company,
as Collateral Agent.

 

BACKGROUND

 

CAB East Holdings, LLC is the sole Member of and the holder of the Collateral
Specified Interest in CAB East, which represents the entire limited liability
company interest in certain motor vehicle eases and leased vehicles acquired by
CAB East.  CAB West Holdings, LLC is the sole Member of and the holder of the
Collateral Specified Interest in CAB West, which represents the entire limited
liability company interest in certain motor vehicle leases and leased vehicles
acquired by CAB West.

 

Under each Titling Company LLC Agreement, the Holding Company, as holder of the
related Collateral Specified Interest, or the Titling Company, acting for the
related Collateral Specified Interest, may enter into a Servicing Agreement to
provide for the administration and servicing of the motor vehicle leases and
leased vehicles allocated to the related Collateral Specified Interest.

 

Each Titling Company pledged the motor vehicle leases and leased vehicles
allocated to the related Collateral Specified Interest to the Collateral Agent
for the benefit of the Lender and the Exchange Noteholders under the Credit and
Security Agreement.

 

The Lender, the Servicer, the Holding Companies and FCALM Holdings, LLC, as the
holder of the Collateral Specified Interest in FCALM LLC, entered into a
Servicing Agreement, dated as of July 22, 2005, relating to the motor vehicle
leases and leased vehicles allocated to each Collateral Specified Interest,
which was amended and restated by the Amended and Restated Servicing Agreement,
dated as of December 1, 2006 (the “Existing Agreement”), to, among other things,
add the Collateral Agent as a party.

 

The parties intend to amend and restate the Existing Agreement to, among other
things, add each Titling Company as a party in place of the applicable Holding
Company and to remove FCALM Holdings, LLC as a party, all on the terms and
conditions in this Agreement.

 

The parties agree as follows:

 

ARTICLE I
USAGE AND DEFINITIONS;
AMENDMENT AND RESTATEMENT

 

Section 1.1.           Usage and Definitions.  Capitalized terms used but not
defined in this Agreement are defined in Appendix A to Second Amended and
Restated Credit and Security Agreement, dated as of July 22, 2005, as amended
and restated as of December 1, 2015 (the “Credit and Security Agreement”), among
the Titling Companies, as Borrowers, U.S. Bank, as

 

--------------------------------------------------------------------------------


 

Administrative Agent, HTD, as Collateral Agent, and Ford Credit, as Lender and
Servicer, or, for a Reference Pool, in the related Exchange Note Supplement. 
Appendix A also contains usage rules that apply to this Agreement.  Appendix A
is incorporated by reference into this Agreement.

 

Section 1.2.           Amendment and Restatement.

 

(a)           Effectiveness of Amendments.  This Agreement amends and restates
in full the Existing Agreement.  The parties confirm that all prior actions
under the Existing Agreement are effective on the date taken as if taken under
this Agreement and this Agreement is not intended to result in the duplication
of any prior action of any party.  However, if any amendment to the Existing
Agreement in this Agreement (i) would reasonably be expected to have a material
adverse effect on the interests of the holder of any Exchange Note issued before
the date of this Agreement or (ii) would not otherwise be permitted, in either
case, as determined by a court of competent jurisdiction, then that amendment
will not be effective for that Exchange Note and the corresponding term of the
Existing Agreement will continue to govern for that Exchange Note.

 

(b)           Amended and Restated Terms.  For an Exchange Note issued before
the date of this Agreement, certain capitalized terms defined in the Existing
Agreement and certain provisions of the Existing Agreement that are used in or
referred to in the related Exchange Note Supplement and Servicing Supplement
have been amended and restated by this Agreement.  Schedule B includes
cross-references between certain terms and Sections in the Existing Agreement
and terms and Sections in this Agreement.  Any omission of a term or
Section reference from Schedule B that has been amended by this Agreement will
not in any way affect the validity of that amendment or the effect of this
Section 1.2 for that term or Section.

 

(c)           Removal of this Section on Payment in Full.  On the payment in
full of all Exchange Notes issued before the date of this Agreement, this
Section 1.2 and Schedule B will be deemed to be removed from this Agreement
without further action by the parties.

 

Section 1.3.           Removal of FCALM Holdings, LLC as a Party.  The parties
acknowledge and agree that, as of the date of this Agreement, (a) none of the
Leases or Leased Vehicles included in the Revolving Facility Pool or any
Reference Pool or serviced by the Servicer under the Existing Agreement or any
Servicing Supplement are owned by FCALM, LLC, (b) none of the Borrower
Collateral pledged to the Collateral Agent under the Credit and Security
Agreement is the property of FCALM, LLC and (c) no amounts remain due or payable
by FCALM, LLC under the Revolving Facility, any Exchange Note or the Credit and
Security Agreement or any Exchange Note Supplement or by FCALM Holdings, LLC
under the Existing Agreement or any Servicing Supplement.  By their execution of
this Agreement, the parties agree that FCALM Holdings, LLC is removed as a party
to this Agreement and any Servicing Supplement and will no longer have any
rights or obligations as a party under this Agreement or any Servicing
Supplement.

 

Section 1.4.           Replacement of Holding Companies by Titling Companies as
Parties.  The parties to this Agreement acknowledge and agree that, as of the
date of this Agreement, that CAB East Holdings, LLC and CAB West Holdings, LLC
are removed as parties to this Agreement and replaced by CAB East LLC and CAB
West LLC, respectively, each acting for its

 

2

--------------------------------------------------------------------------------


 

series of limited liability company interests designated as the “Collateral
Specified Interest.”  Each Titling Company assumes the rights and obligations of
the related Holding Company under the Existing Agreement as of the date of this
Agreement.

 

ARTICLE II
DESIGNATION OF COLLATERAL SPECIFIED INTERESTS

 

Section 2.1.           Designation.  As stated in the related Specification
Notices (as defined in each Titling Company LLC Agreement) (a) additional Leases
and Leased Vehicles may be allocated to each Collateral Specified Interest and
(b) the Specified Interest Issue Date and the Specified Interest Cutoff Date for
each Collateral Specified Interest was July 22, 2005.

 

Section 2.2.           Direction to Servicer.  Under each Titling Company LLC
Agreement, the applicable Titling Company directs the Servicer to deliver any
notices required to be delivered to the applicable Titling Company under the
applicable Titling Company LLC Agreement for the assignment or reallocation of
Leases or Leased Vehicles from the related Collateral Specified Interest.  If
Ford Credit is the Servicer, the notices will be considered given when the
assignment or reallocation of a Lease and Leased Vehicle is reflected on the
books and records of the Titling Company.

 

Section 2.3.           Servicing Supplements.

 

(a)           Terms of Servicing Supplements.  On the issuance of an Exchange
Note under Section 4.1(a) of the Credit and Security Agreement, the Servicer,
the Lender, the Collateral Agent and each Titling Company will enter into a
supplement to this Agreement (each, a “Servicing Supplement”) to acknowledge the
allocation of the Leases and Leased Vehicles to the related Reference Pool and
to identify additional rights and obligations of the Servicer for the
administration, servicing and collection of the Leases and Leased Vehicles in
the related Reference Pool and the Exchange Note, including:

 

(i)            the Reference Pool Servicing Fee;

 

(ii)           any additional requirements for the administration, servicing and
collection of the Leases and Leased Vehicles in the Reference Pool;

 

(iii)          the reallocation of Leases and the related Leased Vehicles from
the Reference Pool or other remedy to be provided by the Servicer on the
occurrence of certain events or breaches by the Servicer; and

 

(iv)          the reporting obligations for the Reference Pool.

 

(b)           No Conflict.  The terms of a Servicing Supplement may amend the
terms of this Agreement solely for the related Reference Pool.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III
PURCHASE AND SERVICING OF
LEASES AND LEASED VEHICLES

 

Section 3.1.           Engagement.  Each Titling Company, acting for the related
Collateral Specified Interest, under the authority granted to it in its Titling
Company LLC Agreement, engages Ford Credit to act as the Servicer of the Leases
and Leased Vehicles for the Titling Company and the Collateral Agent, and Ford
Credit accepts the engagement.

 

Section 3.2.           Purchase of Leases and Leased Vehicles.

 

(a)           Origination of Leases by Dealers; Role of Servicer.  For so long
as Ford Credit is the Servicer, the Servicer will, on behalf of and for the
account of each Titling Company, acquire Leases and Leased Vehicles from Dealers
according to the Underwriting Procedures for allocation to the related
Collateral Specified Interest.  The Servicer will direct Dealers to originate
Leases on a form providing for the assignment of the related Leased Vehicle by
the Dealer to the applicable Titling Company.

 

(b)           Titling of Leased Vehicles.  The Servicer will cause the
Certificate of Title for each Leased Vehicle acquired under Section 3.2(a) to be
issued and maintained in the name of the applicable Titling Company and to
reflect the Collateral Agent as the lienholder or holder of a security interest
according to the Underwriting Procedures.  Each Titling Company authorizes the
Servicer to retitle the Certificate of Title for a Leased Vehicle to the other
Titling Company if the Leased Vehicle is relocated or for another reason.  The
Servicer will not allow a Leased Vehicle to be titled in the name of a Titling
Company unless the related Certificate of Title has been issued by a State or
jurisdiction that is an Eligible State for the Titling Company.

 

(c)           Purchase of Leases and Leased Vehicles.  On origination of a Lease
and assignment of the Lease by the Dealer to the applicable Titling Company, the
Servicer will pay, or cause to be paid, to the related Dealer on the Titling
Company’s behalf the purchase amount for the Lease and Leased Vehicle according
to the Underwriting Procedures from an Advance made under Section 2.1(a) of the
Credit and Security Agreement or from other funds available to the Titling
Company.  The Servicer will direct the Titling Company to allocate each Lease,
the related Leased Vehicle and the related rights to the Collateral Specified
Interest of the Titling Company.

 

(d)           List of Leases and Leased Vehicles.  The Servicer will keep track
of the Leases and Leased Vehicles acquired by each Titling Company and allocated
to the related Collateral Specified Interest.  On request of a Titling Company,
the Lender, the Administrative Agent or the Collateral Agent, the Servicer will
provide a list (or access to a list) of the Leases and Leased Vehicles acquired
by a Titling Company and allocated to the related Collateral Specified Interest.

 

Section 3.3.           Servicing of Leases and Leased Vehicles.

 

(a)           General Servicing Obligations.  The Servicer will manage, service,
administer and collect on the Leases and Leased Vehicles with reasonable care
using that degree of skill and attention that the Servicer exercises for
comparable motor vehicle leases that it services for itself

 

4

--------------------------------------------------------------------------------


 

and others according to the Servicing Procedures and will comply with all
material requirements of law.  The Servicer’s obligations will include:

 

(i)            collecting and applying (A) all amounts received from Lessees on
the Leases (including Excess Mileage and Excess Wear and Use and any security
deposits applied to pay amounts that a Lessee fails to pay on a Lease), (B) all
proceeds received from claims on insurance companies for insurance covering the
Leased Vehicles or Lessees, (C) all amounts received on the Leases for Dealer
Recourse, (D) all proceeds realized on the sale or other disposition of the
Leased Vehicles and (E) all net recoveries for charged-off Leases;

 

(ii)           collecting and paying state and local fees and taxes relating the
Leases and Leased Vehicles;

 

(iii)          investigating delinquencies;

 

(iv)          sending invoices and notices and responding to inquiries from
Lessees;

 

(v)           processing requests for Payment Extensions, Term Extensions and
other modifications and adjustments;

 

(vi)          administering Lease terminations, payoffs, defaults and
delinquencies;

 

(vii)         repossessing or otherwise converting the possession of Leased
Vehicles under Leases that the Servicer determines are unlikely to be paid in
full;

 

(viii)        selling, on behalf of the applicable Titling Company, repossessed
Leased Vehicles at public or private sale and selling or otherwise disposing of
Leased Vehicles returned on termination of the Leases or otherwise;

 

(ix)          refunding amounts to Lessees under the Leases;

 

(x)           collecting any remaining balance on the Leases after disposing of
the Leased Vehicles;

 

(xi)          maintaining accurate and complete accounts and receivables systems
for servicing the Leases;

 

(xii)         providing to the Custodian copies, or access to, any documents and
correspondence in the Lease Files; and

 

(xiii)        providing Revolving Facility Pool Reports, Monthly Investor
Reports and other reports required to be provided by the Servicer under this
Agreement, any Servicing Supplement and any other Basic Document or Exchange
Note Basic Document;

 

The Servicer will comply with all material requirements of applicable law in
performing its obligations as servicer of the Leases.

 

5

--------------------------------------------------------------------------------


 

(b)           Security Deposits.  The Servicer will maintain a record of any
security deposits on the Leases and, if required by applicable law, will
maintain security deposits in a segregated account.  The Servicer will apply any
security deposits according to the Servicing Procedures.

 

(c)           Collection of Lease Payments; Extensions and Amendments.  The
Servicer will use reasonable efforts to collect all payments due under each
Lease.  The Servicer may waive late payment charges or other fees that may be
collected in the ordinary course of servicing a Lease.  Subject to the related
Servicing Supplement, the Servicer may grant extensions, refunds, rebates or
adjustments on a Lease or amend a Lease according to the Servicing Procedures.

 

(d)           No Additional Miles for Payment Extensions.  For a Payment
Extension on a Lease, the Servicer may not increase the limit on the aggregate
mileage that the related Leased Vehicle may be driven without the Lessee
incurring a charge for Excess Mileage, except according to the Servicing
Procedures or as otherwise permitted by this Agreement or, for a Reference Pool,
the related Servicing Supplement.

 

(e)           Maintenance of Interests in Leased Vehicles.  The Servicer will
take all steps to maintain each Titling Company’s ownership interest in the
related Leased Vehicles and the perfection of the Collateral Agent’s security
interest in the Leased Vehicles created under the Credit and Security
Agreement.  Each Titling Company authorizes the Servicer to take all actions to
continue its ownership interest in a Leased Vehicle and the perfection of the
Collateral Agent’s security interest if a Leased Vehicle is relocated to another
State or for any other reason.  Unless required by law or court order, the
Servicer will not release a Titling Company’s ownership interest or the
Collateral Agent’s security interest in a Leased Vehicle, except according to
the Servicing Procedures and as permitted by the Basic Documents and the
Exchange Note Basic Documents.

 

(f)            No Impairment.  The Servicer will not impair in any material
respect the rights of a Titling Company or the Collateral Agent in any Lease or
Leased Vehicle, except according to the Servicing Procedures or as permitted by
this Agreement or, for a Reference Pool, the related Servicing Supplement.

 

(g)           Sale of Charged-Off Leases.  The Servicer may, on behalf of a
Titling Company, sell to third parties Leases that have been charged off,
separately or together with the related Leased Vehicles.  Amounts collected by
the Servicer from the sales will be treated as recoveries on the charged-off
Leases and applied according to this Agreement and any related Servicing
Supplement.  The Leases and related Leased Vehicles will be deemed to have been
sold and assigned on receipt by the Servicer of the purchase price from the
purchaser, the Lien Granted to the Collateral Agent in the Leases and the
related Leased Vehicles will be deemed to have been released immediately before
sale, without further action by the parties.

 

(h)           Assignment for Enforcement.  The Leases are assigned to the
Servicer solely for the purpose of permitting the Servicer to perform its
servicing and administrative obligations under this Agreement and the Servicing
Supplements, including the start or pursuit of or participation in a legal
proceeding to enforce a Lease or otherwise related to a Lease.  If in a legal
proceeding it is held that the Servicer may not enforce a Lease on the ground
that it is not a real party in interest or a holder entitled to enforce the
Lease, the Titling Company will, at the

 

6

--------------------------------------------------------------------------------


 

Servicer’s expense and direction, assign the Lease to the Servicer solely for
that purpose or take steps to enforce the Lease, including bringing suit in the
names of the Collateral Agent, the Exchange Noteholders and the applicable
Titling Company.

 

(i)            Powers of Attorney.  Each Titling Company appoints the Servicer
as the Titling Company’s attorney-in-fact, with full power of substitution to
exercise all rights of the Titling Company for the servicing and administration
of the related Leases and Leased Vehicles.  This power of attorney, and all
authority given, under this Section 3.3(i) is revocable and is given solely to
facilitate the performance of the Servicer’s obligations under this Agreement
and the Servicing Supplements and may only be used by the Servicer consistent
with this Agreement and the related Servicing Supplement.  On request of the
Servicer, each Titling Company will furnish the Servicer with written powers of
attorney and other documents to enable the Servicer to perform its obligations
under this Agreement and the Servicing Supplements.

 

(j)            Release Documents.  The Servicer is authorized to execute and
deliver, on behalf of itself, each Titling Company, the Collateral Agent and the
Exchange Noteholders, any documents of satisfaction, cancellation, partial or
full release or discharge, and other comparable documents, for the Leases and
the Leased Vehicles.

 

Section 3.4.           Servicer Reports.

 

(a)           Revolving Facility Pool Reports.  On request of the Lender, the
Collateral Agent, the Administrative Agent or a Titling Company, the Servicer
will deliver a list of the Leases and Leased Vehicles in the Revolving Facility
Pool and other information on the Revolving Facility Pool as may be reasonably
requested.  If funds are on deposit in the Revolving Facility Collection Account
for any Payment Date, the Servicer will deliver to the Collateral Agent, the
Administrative Agent and each Titling Company a report for the Revolving
Facility Pool (a “Revolving Facility Pool Report”) containing information
necessary for the Administrative Agent to make the payments and distributions
required by Article VII of the Credit and Security Agreement at least two
Business Days before the Payment Date.

 

(b)           Reference Pool Reports.  The Servicer will deliver to the Lender,
the Collateral Agent, the Administrative Agent, the related Exchange Noteholder
and any other Person stated in the related Servicing Supplement a report for the
related Reference Pool substantially in the form attached to the Servicing
Supplement (the “Monthly Investor Report”) at the times stated in the related
Servicing Supplement.

 

Section 3.5.           Review of Servicer’s Records.  The Servicer will maintain
records and documents relating to its performance under this Agreement according
to its customary business practices.  On reasonable request not more than once
during any year, the Servicer will give each Titling Company, the Lender, the
Collateral Agent and the Administrative Agent (or their representatives) access
to the records and documents to conduct a review of the Servicer’s performance
under this Agreement.  Any access or review will be conducted at the Servicer’s
offices during its normal business hours at a time reasonably convenient to the
Servicer and in a manner that will minimize disruption to its business
operations.  Any access or review will be subject to the Servicer’s
confidentiality and privacy policies.

 

7

--------------------------------------------------------------------------------


 

Section 3.6.           Servicer’s Authorized and Responsible Persons.  On or
before the date of this Agreement, the Servicer will notify the Lender, the
Collateral Agent and the Administrative Agent of each Person who (a) will be
authorized to give instructions and directions to the Lender, the Collateral
Agent and the Administrative Agent on behalf of the Servicer and (b) is a
Responsible Person for the Servicer.  The Servicer may change such Persons by
notifying the Lender, the Collateral Agent and the Administrative Agent.

 

Section 3.7.           Servicer’s Fees.

 

(a)           Revolving Facility Pool Servicing Fee.  The Servicer will be paid
the Revolving Facility Pool Servicing Fee in consideration for administering and
servicing the Revolving Facility Pool and paying certain fees and expenses
relating to the Revolving Facility Pool.  The Revolving Facility Pool Servicing
Fee will be payable solely from, and the Servicer’s right to receive the
Revolving Facility Pool Servicing Fee will be limited in recourse to, the
Collections and other amounts available to pay the fee under the Credit and
Security Agreement.

 

(b)           Reference Pool Servicing Fee.  The Servicer will be paid the
Reference Pool Servicing Fee for the related Reference Pool in consideration for
administering and servicing the Reference Pool and paying certain fees and
expenses relating to the Reference Pool.  The Reference Pool Servicing Fee for
each Reference Pool will be payable solely from, and the Servicer’s right to
receive the Reference Pool Servicing Fee for each Reference Pool will be limited
in recourse to, the Collections and other amounts available to pay the fee under
the related Exchange Note Supplement.

 

Section 3.8.           Servicer’s Expenses.  Except as otherwise stated in this
Agreement or a Servicing Supplement, the Servicer will be required to pay
(i) its expenses for servicing the Leases and Leased Vehicles and related
activities under this Agreement or a Servicing Supplement, including fees and
expenses of legal counsel and independent accountants, taxes imposed on the
Servicer and expenses to prepare reports, certificates and notices under this
Agreement or a Servicing Supplement and (ii) any general corporation,
intangible, franchise, privilege or license taxes with respect to the Leases and
Leased Vehicles.  The Servicer will be reimbursed under this Agreement or any
related Servicing Supplement for (A) amounts paid by the Servicer that are
charged to the account of a Lessee according to the Servicing Procedures to
administer or service the related Lease, (B) amounts paid by the Servicer to
third parties for collection and for repossession, transportation,
reconditioning and disposition or a Leased Vehicle and (C) amounts (such as
fines for parking tickets and moving violations) required to be paid by a Lessee
that are paid by the Servicer.

 

Section 3.9.           Custodian.

 

(a)           Appointment of Custodian.  To reduce administrative costs and
facilitate the servicing of the Leases by the Servicer, each Titling Company
appoints Ford Credit, in its capacity as the Servicer, to act as the custodian
of the applicable Leases for the Titling Company and the Collateral Agent, as
their interests may appear.  Ford Credit accepts the appointment and agrees to
perform the custodial obligations in this Section 3.9.  For any Leases and
Leased Vehicles that are allocated to a Reference Pool, any additional custodial
obligations of the Custodian for the related Lease Files will be stated in the
Servicing Supplement.

 

8

--------------------------------------------------------------------------------


 

(b)           Custody of Lease Files.  The Custodian will hold and maintain in
custody the following documents for each Lease (the “Lease Files”) for the
benefit of the applicable Titling Company and the Collateral Agent, using
reasonable care and according to the Underwriting Procedures and the Servicing
Procedures:

 

(i)            the original Lease, if in tangible form, or an authoritative
copy, if in electronic form, clearly marked to show the applicable Titling
Company as the owner of the Lease;

 

(ii)           the credit application signed by the Lessee;

 

(iii)          the original Certificate of Title and all related documents
retained by the Servicer evidencing the ownership of the related Leased Vehicle;
and

 

(iv)          all other documents, notices and correspondence relating to the
Lease, the related Leased Vehicle or the Lessee that the Servicer generates in
the course of servicing the Lease and the Leased Vehicle.

 

Except as stated above, any document in a Lease File may be a photocopy or in
electronic format or may be converted to electronic format at any time.  The
Custodian will hold and maintain the Lease Files, including any receivables
systems on which the Lease Files are electronically stored, in a manner that
will permit the Servicer to comply with this Agreement and the Servicing
Supplements and each Titling Company and the Collateral Agent to comply with the
Credit and Security Agreement and the Exchange Note Supplements.

 

(c)           Delivery of Lease Files.  The Lease Files are constructively
delivered to the Collateral Agent, as pledgee of each Titling Company under the
Credit and Security Agreement, and the Custodian confirms to each Titling
Company and the Collateral Agent that it has received the Lease Files.  No
initial review or any periodic review of the Lease Files by each Titling Company
or the Collateral Agent is required.

 

(d)           Location of Lease Files.  The Custodian will maintain the Lease
Files (or access to any Lease Files stored in an electronic format) at one of
its offices or the offices of one of its custodians in the United States.  On
request of a Titling Company, the Collateral Agent or the Administrative Agent,
the Custodian will provide a list of locations of the Lease Files.

 

(e)           Access to Lease Files.  The Custodian will give the Servicer
access to the Lease Files and, on request of the Servicer, the Custodian will
promptly release any document in the Lease Files to the Servicer for purposes of
servicing the related Lease.  The Custodian will give the Titling Companies, the
Collateral Agent and the Administrative Agent access to the Lease Files and the
receivables systems to conduct a review of the Leases.  Any access or review
will be conducted at the Custodian’s offices during normal business hours at a
time reasonably convenient to the Custodian and in a manner that will minimize
disruption of its business operations.  Any access or review will be subject to
the Custodian’s confidentiality and privacy policies.

 

(f)            Effective Period and Termination.  Ford Credit’s appointment as
custodian is effective on the Closing Date and will continue until terminated
under this Section 3.9(f).  If the

 

9

--------------------------------------------------------------------------------


 

Servicer resigns under Section 7.1 or is terminated under Section 7.2 or 7.3,
the Servicer’s appointment as custodian under this Agreement may be terminated
in the same manner as the Servicer may be terminated under Section 7.2 or 7.3. 
As soon as practicable after any termination of its appointment as custodian,
the Custodian will deliver the Lease Files to the Collateral Agent or its
designee or successor custodian at a place designated by the Collateral Agent. 
All reasonable expenses of transferring the Lease Files to the designee or
successor custodian will be paid by the terminated custodian on receipt of an
invoice in reasonable detail.

 

ARTICLE IV
SALE OF LEASED VEHICLES

 

Section 4.1.           Termination of Leases; Return of Leased Vehicles.  The
Servicer will contact the applicable Dealer on or before the Scheduled Lease End
Date for each Lease (or earlier or later if the Servicer becomes aware that a
Lease will be terminated before or after its Scheduled Lease End Date).  On
return of a Leased Vehicle by the related Lessee to the Dealer, the Servicer
will cause the Leased Vehicle to be inspected for Excess Wear and Use, Excess
Mileage, and any required repairs and will cause a vehicle condition report
(unless the Dealer is purchasing the Leased Vehicle) to be delivered to the
Servicer.  If the Servicer or its agent determines that the Leased Vehicle
requires repairs, the Dealer, as agent of the Servicer, will to the extent
permitted by the related Lease require that the Lessee pay to the Dealer the
estimated cost of the repairs.  If the Lessee disagrees with the Dealer’s
estimate of the cost of the repairs, the Servicer may grant a one month Term
Extension under the Lease to permit the Lessee to repair the Leased Vehicle at
the Lessee’s expense.  The Servicer will require the Lessee to pay Excess Wear
and Use or Excess Mileage as required by the terms of the related Lease.

 

Section 4.2.           Sale of Leased Vehicles.

 

(a)           Sale to Lessee or Dealer.  If a Dealer or Lessee advises the
Servicer that it will exercise an option to purchase a Leased Vehicle, the
Servicer, on behalf of the applicable Titling Company, will sell the Leased
Vehicle to the Dealer or Lessee (either directly or by sale to the Dealer for
resale to the Lessee).

 

(b)           Sale at Auction.  If neither the Dealer nor the Lessee purchases a
Leased Vehicle within a reasonable period (determined according to the Servicing
Procedures) following the return of the Leased Vehicle, the Servicer, on behalf
of the applicable Titling Company, will sell the Leased Vehicle to a Dealer at a
price determined by the Servicer according to the Servicing Procedures, or at
auction or otherwise.

 

(c)           Procedures On Sale.  For the sale or other disposition of a Leased
Vehicle under Section 4.2(a) or (b), the Servicer will, on receipt of proceeds
of the sale:

 

(i)            on behalf of the Collateral Agent, deliver the related
Certificate of Title to the purchaser of the Leased Vehicle;

 

(ii)           deliver the notice required under the Titling Company LLC
Agreement for the Leased Vehicle to the applicable Titling Company; and

 

10

--------------------------------------------------------------------------------


 

(iii)          change its records to reflect the termination of the applicable
Titling Company’s interest in the Lease and Leased Vehicle.

 

(d)           Sale of Leased Vehicle; Like-Kind Exchange Program.  The parties
acknowledge that Ford Credit and each Titling Company engage in a like-kind
exchange program for their portfolios of Leased Vehicles.  The like-kind
exchange program is designed to permit Ford Credit to defer recognition of
taxable gain on the sale of a returned or repossessed Leased Vehicle, and
requires that net sale proceeds be assigned to, and deposited directly with, a
qualified intermediary rather than being paid directly to Ford Credit or the
applicable Titling Company.  The qualified intermediary uses the net sale
proceeds to purchase additional Leased Vehicles on behalf of Ford Credit and the
applicable Titling Company.  Under Section 3.3(b) the Credit and Security
Agreement, the Lien Granted to the Collateral Agent in a Leased Vehicle and the
net sale proceeds under Section 3.2 of the Credit and Security Agreement will be
deemed to be released immediately before sale or other disposition, without
further action by the parties.  The Servicer will deposit an amount equal to the
net sale proceeds in the Revolving Facility Collection Account or the related
Exchange Note Collection Account, as applicable, under Section 5.3.

 

ARTICLE V
ACCOUNTS AND DISTRIBUTIONS

 

Section 5.1.           Bank Accounts.

 

(a)           Establishment of Revolving Facility Collection Account.  On or
before the Closing Date, the Servicer will establish a segregated trust account
at the Administrative Agent in the name of the Collateral Agent, as secured
party for the benefit of the Secured Parties, and designated as the “Revolving
Facility Collection Account”.

 

(b)           Establishment of Exchange Note Bank Accounts.  On or before each
Exchange Note Issuance Date, the Servicer will establish an Exchange Note
Collection Account and any other bank accounts for the related Reference Pool as
stated in the related Servicing Supplement.  The rights of the parties in the
Exchange Note Collection Account and any other bank account that is established
for a Reference Pool will be governed by the related Servicing Supplement.

 

(c)           Control of Revolving Facility Collection Account.  The Revolving
Facility Collection Account will be under the control of the Collateral Agent so
long as it remains subject to the Lien Granted under Section 3.2 of the Credit
and Security Agreement, except that the Servicer may make deposits to or direct
the Administrative Agent, on behalf of the Collateral Agent, to make deposits to
or withdrawals from the Revolving Facility Collection Account according to the
Basic Documents.  The Servicer may direct the Administrative Agent, on behalf of
the Collateral Agent, to withdraw from the Revolving Facility Collection Account
and pay to the Servicer or as directed by the Servicer amounts that are not
Collections for a Collection Period or that were deposited in the Revolving
Facility Collection Account in error.  Following the payment in full of the
Revolving Facility Balance, the termination of the Revolving Facility and the
release of the Revolving Facility Collection Account from the Lien Granted under
Section 3.2 of the Credit and Security Agreement, the Revolving Facility
Collection Account will be under the control of the Borrowers.

 

11

--------------------------------------------------------------------------------


 

(d)           Benefit of Revolving Facility Collection Account; Deposits and
Withdrawals.  The Revolving Facility Collection Account and all cash, money,
securities, investments, financial assets and other property deposited in or
credited to it will be held by the Collateral Agent, as secured party for the
benefit of the Secured Parties and, after payment in full of the Revolving
Facility Balance, the termination of the Revolving Facility and the release of
the Revolving Facility Collection Account from the Lien Granted under
Section 3.2 of the Credit and Security Agreement, as agent for the Borrowers. 
All deposits to and withdrawals from the Revolving Facility Collection Account
will be made according to the Basic Documents.

 

(e)           Administrative Agent’s Agreements About Control.  For the
Revolving Facility Collection Account, the Administrative Agent agrees that:

 

(i)            securities, instruments, cash, money or other property delivered
to it under the Credit and Security Agreement or this Agreement and investments
of funds held in the Revolving Facility Collection Account will be promptly
credited to the Revolving Facility Collection Account;

 

(ii)           securities, instruments, cash, money or other property credited
to the Revolving Facility Collection Account will be treated as a “financial
asset” within the meaning of Section 8-102(a)(9) of the UCC;

 

(iii)          until the Revolving Facility Balance has been paid in full, the
Revolving Facility has been terminated and the Revolving Facility Collection
Account has been released from the Lien Granted under Section 3.2 of the Credit
and Security Agreement, it will comply with “entitlement orders” (as defined in
Section 8-102(a)(8) of the UCC) originated by the Collateral Agent, as secured
party, without further consent of the Borrowers or any other Person; and

 

(iv)          the law of the State of New York will govern the Revolving
Facility Collection Account.

 

(f)            Securities Entitlements and Deposit Account.  For funds in the
Revolving Facility Collection Account:

 

(i)            any funds or property in the account that is a “financial asset”
as defined in Section 8-102(a)(9) of the UCC will be physically delivered to, or
credited to an account in the name of, the Administrative Agent according to its
customary procedures so that it establishes a “securities entitlement” in favor
of the Collateral Agent for the funds or property; and

 

(ii)           any funds or property that are held in a deposit account will be
held solely in the name of the Collateral Agent at the Administrative Agent, the
deposit account will be subject to the exclusive custody and control of the
Collateral Agent and the Collateral Agent will have sole signature authority for
the deposit account.

 

12

--------------------------------------------------------------------------------


 

Section 5.2.           Investment of Funds in Revolving Facility Collection
Account.

 

(a)           Permitted Investments.  If no Facility Default or Facility Event
of Default has occurred and is continuing, the Servicer may instruct the
Collateral Agent to invest any funds in the Revolving Facility Collection
Account, and, if investment instructions are received, the Administrative Agent
will invest the funds in the Revolving Facility Collection Account in those
investments.  The investment instructions form the Servicer may be in the form
of a standing instruction.  If (i) the Servicer fails to give investment
instructions for any funds in the Revolving Facility Collection Account to the
Administrative Agent by 11:00 a.m. New York time (or other time as may be agreed
by the Administrative Agent) on the Business Day before a Payment Date or (ii) a
Facility Default or Facility Event of Default has occurred and is continuing,
the Administrative Agent will invest and reinvest funds in the Revolving
Facility Collection Account according to the last investment instructions
received, if any.  If no prior investment instructions have been received or if
the instructed investments are no longer available or permitted, the
Administrative Agent will notify the Servicer and request new investment
instructions, and the funds will remain uninvested until new investment
instructions are received.  The Servicer may direct the Administrative Agent to
consent, vote, waive or take any other action, or not to take any action, on any
matters available to the holder of the investments.

 

(b)           No Liability for Investments.  Neither the Servicer nor the
Administrative Agent will be liable for the selection of investments or for
investment losses incurred on investments (other than in the capacity as
obligor, if applicable).

 

(c)           Continuation of Liens in Investments.  The Servicer will not
direct the Administrative Agent to make any investment of funds or to sell any
investment held in the Revolving Facility Collection Account unless the security
interest Granted and perfected in the account in favor of the Collateral Agent
will continue to be perfected in the investment or the proceeds of the sale
without further action by any Person.

 

(d)           Investment Earnings.  The Servicer will receive investment
earnings (net of losses and investment expenses) on funds in the Revolving
Facility Collection Account as additional compensation for the servicing of the
Leases and Leased Vehicles.  The Servicer will direct the Administrative Agent
to withdraw the investment earnings and distribute them to the Servicer on each
Payment Date.

 

Section 5.3.           Deposits and Payments.

 

(a)           Revolving Facility Pool; Right to Retain Collections.

 

(i)            Subject to Section 5.3(a)(ii), the Servicer will deposit in the
Revolving Facility Pool Collection Account all Collections on the Revolving
Facility Pool within two Business Day after application.

 

(ii)           If Ford Credit is the Lender and the Servicer, it may (i) retain
for its own account Collections on the Revolving Facility Pool to the extent of
(A) amounts payable to Ford Credit, as Servicer, for the Revolving Facility Pool
Servicing Fee under Article VII of the Credit and Security Agreement,
(B) amounts reimbursable to Ford Credit, as Servicer, under Section 3.8 for the
Revolving Facility Pool and (C) amounts payable to

 

13

--------------------------------------------------------------------------------


 

Ford Credit, as Lender, for interest, principal or other amounts for the
Revolving Facility under Article VII of the Credit and Security Agreement and
(ii) make payments from Collections on the Revolving Facility Pool according to
Article VII of the Credit and Security Agreement.  Ford Credit, as Servicer and
Lender, as applicable, will separately account for all such retained amounts and
payments in the same manner as if those amounts had been deposited in the
Revolving Facility Collection Account and paid under Article VII of the Credit
and Security Agreement.  The Servicer may retain Collections for the Revolving
Facility Pool for its own account until those amounts are required to be paid
under Article VII of the Credit and Security Agreement.

 

(b)           Reference Pools.  The Servicer will deposit the Collections for
each Reference Pool in the related Exchange Note Collection Account as stated in
the related Servicing Supplement.  The Servicer may retain Collections for the
Reference Pool for its own account until those amounts are required to be paid
under Article VII of the Credit and Security Agreement or the related Exchange
Note Supplement.

 

ARTICLE VI
SERVICER

 

Section 6.1.           Servicer’s Representations and Warranties.  The Servicer
represents and warrants to the Lender, each Titling Company and the Collateral
Agent, on the date of this Agreement, and each Exchange Noteholder, on the
related Exchange Note Issuance Date, on which the Lender, each Titling Company
and the Collateral Agent are relying in entering into this Agreement and each
Exchange Noteholder will rely in acquiring the related Exchange Note.

 

(a)           Organization and Qualification.  The Servicer is duly organized
and validly existing as a limited liability company in good standing under the
laws of the State of Delaware.  The Servicer is qualified as a foreign limited
liability company in good standing and has obtained all necessary licenses and
approvals in all jurisdictions in which the ownership or lease of its properties
or the conduct of its activities requires the qualification, license or
approval, unless the failure to obtain the qualifications, licenses or approvals
would not reasonably be expected to have a material adverse effect on the
Servicer’s ability to perform its obligations under the Basic Documents or
Exchange Note Basic Documents to which it is a party.

 

(b)           Power, Authority and Enforceability.  The Servicer has the power
and authority to execute, deliver and perform its obligations under each of the
Basic Documents and Exchange Note Basic Documents to which it is a party.  The
Servicer has authorized the execution, delivery and performance of each of the
Basic Documents and Exchange Note Basic Documents to which it is a party.  Each
of the Basic Documents and Exchange Note Basic Documents to which the Servicer
is a party is the legal, valid and binding obligation of the Servicer
enforceable against the Servicer, except as may be limited by insolvency,
bankruptcy, reorganization or other laws relating to the enforcement of
creditors’ rights or by general equitable principles.

 

(c)           No Conflicts and No Violation.  The completion of the transactions
contemplated by the Basic Documents and Exchange Note Basic Documents to which
the Servicer is a party and the performance of its obligations under such
documents will not (i) conflict with, or be a breach or default under, any
indenture, mortgage, deed of trust, loan agreement, guarantee or

 

14

--------------------------------------------------------------------------------


 

similar document under which the Servicer is a debtor or guarantor, (ii) result
in the creation or imposition of a Lien on the Servicer’s properties or assets
under the terms of any indenture, mortgage, deed of trust, loan agreement,
guarantee or similar document (other than an Exchange Note Basic Document),
(iii) violate the Servicer’s certificate of formation or limited liability
company agreement or (iv) violate a law or, to the Servicer’s knowledge, an
order, rule or regulation of any federal or State court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Servicer or its properties that applies to the Servicer, which, in each
case, would reasonably be expected to have a material adverse effect on the
Servicer’s ability to perform its obligations under the Basic Documents and
Exchange Note Basic Documents to which it is a party.

 

(d)           No Proceedings.  To the Servicer’s knowledge, there are no
proceedings or investigations pending or threatened in writing before a federal
or State court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Servicer or its properties:
(i) asserting the invalidity of the Basic Documents, the Exchange Note Basic
Documents, the Exchange Notes or any other Securities, (ii) seeking to prevent
the issuance of the Exchange Notes or the completion of the transactions
contemplated by the Basic Documents or Exchange Note Basic Documents or
(iii) seeking any determination or ruling that would reasonably be expected to
have a material adverse effect on the Servicer’s ability to perform its
obligations under, or the validity or enforceability of, the Basic Documents,
the Exchange Note Basic Documents, the Exchange Notes or any other Securities,
in each case, other than the proceedings that, to the Servicer’s knowledge,
would not reasonably be expected to have a material adverse effect on the
Servicer and its subsidiaries considered as a whole or the performance by the
Servicer of its obligations under, or the validity and enforceability of, the
Basic Documents, the Exchange Note Basic Documents, the Exchange Notes or any
other Securities.

 

Section 6.2.           Liability of Servicer.

 

(a)           Liability for Specific Obligations.  The Servicer will be liable
only for its specific obligations under this Agreement and each Servicing
Supplement.  All other liability is expressly waived and released as a condition
of, and consideration for, the execution of this Agreement and each Servicing
Supplement by the Servicer.  The Servicer will be liable for its willful
misconduct, bad faith or negligence in performing its obligations under this
Agreement and each Servicing Supplement.

 

(b)           No Liability of Others.  The Servicer’s obligations under this
Agreement and each Servicing Supplement are corporate obligations.  No Person
will have recourse, directly or indirectly, to any member, manager, officer,
director, employee or agent of the Servicer for the Servicer’s obligations under
this Agreement and each Servicing Supplement.

 

(c)           Legal Proceedings.  The Servicer will not be required to start,
pursue or participate in any legal proceeding that is not incidental to its
obligations to service the Leases and Leased Vehicles under this Agreement or
any Servicing Supplement and that in its opinion may result in liability or
cause it to pay or risk funds or incur financial liability.  The Servicer may in
its sole discretion start or pursue any legal proceeding to protect the
interests of the Titling Companies, the Lender and the Exchange Noteholders
under the Basic Documents and

 

15

--------------------------------------------------------------------------------


 

the Exchange Note Basic Documents.  The Servicer will be responsible for the
fees and expenses of legal counsel and any liability resulting from the legal
proceeding.

 

(d)           Force Majeure.  The Servicer will not be responsible or liable for
any failure or delay in performing its obligations under this Agreement or any
Servicing Supplement caused by, directly or indirectly, forces beyond its
control, including strikes, work stoppages, acts of war, terrorism, civil or
military disturbances, fire, flood, earthquakes, storms, hurricanes or other
natural disasters or failures of mechanical, electronic or communication
systems.  The Servicer will use commercially reasonable efforts to resume
performance as soon as practicable in the circumstances.

 

(e)           Reliance by Servicer.  The Servicer may rely in good faith on the
advice of counsel or on any document believed to be genuine and to have been
executed by the proper party for any matters under this Agreement or any
Servicing Supplement.

 

Section 6.3.           Indemnities of Servicer.

 

(a)           Indemnification.  The Servicer will indemnify each Titling
Company, the Holding Companies, the Lender, the Collateral Agent, the
Administrative Agent and the Exchange Noteholders, and their officers,
directors, employees and agents (each, an “Indemnified Person”) for all fees,
expenses, losses, damages and liabilities resulting from the Servicer’s
(including in its capacity as Custodian) willful misconduct, bad faith or
negligence in performing its obligations under the Basic Documents and the
Exchange Note Basic Documents (including the fees and expenses of defending
themselves against any loss, damage or liability and any fees and expenses
incurred in connection with any proceedings brought by the Indemnified Person to
enforce the Servicer’s indemnification obligations).

 

(b)           Proceedings.  If an Indemnified Person receives notice of a
Proceeding against it, the Indemnified Person will, if a claim will be made
against the Servicer under this Section 6.3, promptly notify the Servicer of the
Proceeding.  The Servicer may participate in and assume the defense and
settlement of a Proceeding at its expense.  If the Servicer notifies the
Indemnified Person of its intention to assume the defense of the Proceeding with
counsel reasonably satisfactory to the Indemnified Person, and so long as the
Servicer assumes the defense of the Proceeding in a manner reasonably
satisfactory to the Indemnified Person, the Servicer will not be liable for fees
and expenses of counsel to the Indemnified Person unless there is a conflict
between the interests of the Servicer and the Indemnified Person.  If there is a
conflict, the Servicer will pay the reasonable fees and expenses of separate
counsel to the Indemnified Person.  No settlement of a Proceeding may be made
without the approval of the Servicer and the Indemnified Person, which approval
will not be unreasonably withheld.

 

(c)           Survival of Obligations.  The Servicer’s obligations under this
Section 6.3, for the period it was the Servicer, will survive the Servicer’s
resignation or termination, the termination of this Agreement or any Servicing
Supplement, the resignation or removal of the Administrative Agent or the
Collateral Agent or the dissolution of a Titling Company.

 

16

--------------------------------------------------------------------------------


 

(d)           Repayment.  If the Servicer makes a payment to an Indemnified
Person under this Section 6.3 and the Indemnified Person later collects from
others any amounts for which the payment was made, the Indemnified Person will
promptly repay those amounts to the Servicer.

 

Section 6.4.           Delegation and Contracting.  The Servicer and the
Custodian may not delegate to any Person its obligations under this Agreement or
any Servicing Supplement without the consent of each Titling Company.  However,
no notice or consent will be required for any delegation if Ford Credit is the
Servicer or the Custodian.  The Servicer or the Custodian may contract with
other Persons to perform its obligations under this Agreement and any Servicing
Supplement.  No delegation or contracting will relieve the Servicer or the
Custodian of its responsibilities, and the Servicer will remain responsible for
those obligations.  The Servicer or the Custodian will be responsible for the
fees of its delegates and contractors.

 

ARTICLE VII
SERVICER RESIGNATION AND TERMINATION;
SUCCESSOR SERVICER

 

Section 7.1.           No Resignation.  The Servicer will not resign as Servicer
under this Agreement or any Servicing Supplement unless it determines it is
legally unable to perform its obligations under this Agreement or the Servicing
Supplement.  The Servicer will notify each Titling Company, the Collateral Agent
and the Administrative Agent of its resignation as soon as practicable after it
determines it is required to resign, including an Opinion of Counsel supporting
its determination.

 

Section 7.2.           Termination for Revolving Facility Pool.  The Titling
Companies may remove the Servicer and terminate its rights and obligations under
this Agreement solely for the Revolving Facility Pool by notifying the Servicer,
the Collateral Agent and the Administrative Agent.  The notice of termination
will state the date the termination will be effective, which date must be at
least 60 days after the date of the notice, and that the termination applies
solely to the Revolving Facility Pool.

 

Section 7.3.           Termination for a Reference Pool.

 

(a)           Reference Pool Servicer Termination Events.  Unless otherwise
stated in the related Servicing Supplement, the following events will each be a
“Reference Pool Servicer Termination Event” for the related Reference Pool:

 

(i)            the Servicer fails to deliver to the Collateral Agent or the
Administrative Agent any proceeds or payment required to be delivered on the
Reference Pool under this Agreement or the related Servicing Supplement and that
failure continues for five Business Days after the earlier of the date (A) the
Servicer receives notice of the failure from the Collateral Agent, the
Administrative Agent or the related Exchange Noteholder or (B) a Responsible
Person of the Servicer has knowledge of the failure, unless:

 

(1)                                 (A) the failure is caused by an event
outside the Servicer’s control that the Servicer could not have avoided through
the exercise of commercially reasonable efforts, (B) the failure does not
continue for more than ten Business Days after the earlier of the date the
Servicer

 

17

--------------------------------------------------------------------------------


 

receives notice of the failure from the Collateral Agent, the Administrative
Agent or the related Exchange Noteholder or a Responsible Person of the Servicer
has knowledge of the failure, (C) during the period the Servicer uses all
commercially reasonable efforts to perform its obligations under this Agreement
and the related Servicing Supplement and (D) the Servicer promptly notifies the
Collateral Agent, the Administrative Agent and the Exchange Noteholder of the
failure (or acknowledges receipt of the notice of the failure), including a
description of the Servicer’s efforts to correct the failure; or

 

(2)                                 (A) the failure would not reasonably be
expected to, or after investigation and quantification does not, result in a
failure to pay or deposit an amount greater than 0.05% of the Exchange Note
Balance of the related Exchange Note and (B) the failure does not continue for
more than (i) if the Servicer’s long-term debt is rated investment grade by each
rating agency rating the related Securities, 90 days after the Servicer receives
notice of the failure or a Responsible Person of the Servicer has knowledge of
the failure and (ii) if the Servicer’s long-term debt is not so rated, 90 days
after the failure;

 

(ii)           the Servicer (including in its capacity as Custodian) fails to
observe or to perform in any material respect any other obligation relating to
the Reference Pool under this Agreement or the related Servicing Supplement and
that failure has a material adverse effect on the rights of the related Exchange
Noteholder and continues for 90 days after the Servicer receives notice of the
failure from the Collateral Agent, the Administrative Agent or the Exchange
Noteholder;

 

(iii)          an Insolvency Event of the Servicer occurs; or

 

(iv)          any other event stated in the Servicing Supplement for the related
Exchange Note occurs.

 

(b)           Notice of Reference Pool Servicer Termination Event.  The Servicer
will notify each Titling Company, the Administrative Agent, the Collateral Agent
and the related Exchange Noteholder of any Reference Pool Servicer Termination
Event for the Reference Pool or any event that with the giving of notice or
passage of time, or both, would become a Reference Pool Servicer Termination
Event for the Reference Pool, at the times stated in the related Servicing
Supplement.

 

(c)           Removal for a Reference Pool.  If a Reference Pool Servicer
Termination Event occurs and is continuing, so long as the related Exchange Note
is Outstanding, the Titling Companies may and, if directed by the Collateral
Agent, the Administrative Agent or the related Exchange Noteholder, must remove
the Servicer and terminate its rights and obligations under this Agreement and
the related Servicing Supplement solely for the related Reference Pool by
notifying the Servicer, the Collateral Agent, the Administrative Agent and the
related Exchange

 

18

--------------------------------------------------------------------------------


 

Noteholder.  The notice of termination will state the date the termination will
be effective and the related Reference Pool for which the Servicer is
terminated.

 

(d)           Waiver of Reference Pool Servicer Termination Events.  The related
Exchange Noteholder may waive a Reference Pool Servicer Termination Event by
notifying the Servicer, each Titling Company, the Administrative Agent and the
Collateral Agent.  On the waiver, the Reference Pool Servicer Termination Event
will be considered not to have occurred.  No waiver will extend to any other
Reference Pool Servicer Termination Event or impair a right relating to any
other Reference Pool Servicer Termination Event.

 

Section 7.4.           Continue to Perform.  If the Servicer resigns under
Section 7.1, it will continue to perform its obligations as Servicer under this
Agreement and each Servicing Supplement until the earlier to occur of (a) a
successor Servicer accepting its engagement as Servicer under Section 7.5 or
(b) the date the Servicer is legally unable to act as Servicer.  If the Servicer
is terminated under this Agreement for the Revolving Facility Pool or a
Reference Pool, it will continue to perform its obligations as Servicer for the
Revolving Facility Pool or the Reference Pool under this Agreement and the
related Servicing Supplement until the date stated in the related notice of
termination.

 

Section 7.5.           Successor Servicer.

 

(a)           Engagement of Successor Servicer.  If the Servicer resigns or is
terminated under this Agreement, the Titling Companies, for the Revolving
Facility Pool, or the related Exchange Noteholder, for a Reference Pool, will
promptly engage an institution having a net worth of not less than $50,000,000
whose regular business includes the servicing of motor vehicle leases, as the
successor to the Servicer under this Agreement and any Servicing Supplement, to
the extent of the rights so terminated.  If no Person has accepted the
engagement as successor Servicer when the Servicer stops performing its
obligations, the Titling Companies or the related Exchange Noteholder, as
applicable, may petition a court of competent jurisdiction to appoint an
institution having a net worth of not less than $50,000,000 whose regular
business includes the servicing of motor vehicle leases, as successor to the
Servicer under this Agreement and any Servicing Supplement, to the extent of the
rights so terminated.

 

(b)           Acceptance of Engagement.  The successor Servicer will accept its
engagement by assuming the Servicer’s obligations under this Agreement and any
related Servicing Supplement or entering into an amendment to this Agreement and
any related Servicing Supplement or a new servicing agreement and servicing
supplement on substantially the same terms as this Agreement and the related
Servicing Supplement, in a form acceptable to the Titling Companies, the Lender,
the Collateral Agent and, for a termination under Section 7.3, the related
Exchange Noteholder.  The successor Servicer will deliver a copy of the
assumption, amendment or new servicing agreement and servicing supplement to the
other parties, the Administrative Agent and, if applicable, the related Exchange
Noteholders.

 

(c)           Compensation of Successor Servicer.  The Titling Companies, in the
case of a termination under Section 7.2, and the related Exchange Noteholder, in
the case of a termination under Section 7.3, may make arrangements for the
compensation of the successor Servicer out of Collections that are part of the
Borrower Collateral relating to the rights terminated as they and

 

19

--------------------------------------------------------------------------------


 

the successor Servicer may agree.  No compensation will exceed the amount paid
to the predecessor Servicer under this Agreement or the related Servicing
Supplement.

 

(d)           Transfer of Authority.  On the effective date of the Servicer’s
resignation or termination or the later date that the Servicer stops performing
its obligations, all rights and obligations of the Servicer under this Agreement
and the related Servicing Supplement, to the extent of the rights terminated,
will become rights and obligations of the successor Servicer.

 

(e)           Authority of Titling Companies and Exchange Noteholders.  The
Titling Companies, in the case of a termination under Section 7.2, and the
related Exchange Noteholder, in the case of a termination under Section 7.3, are
authorized to execute and deliver, on behalf of the Servicer, as
attorney-in-fact or otherwise, all documents, and to do all things necessary or
advisable to effect the termination and replacement of the Servicer.

 

Section 7.6.           Transition of Servicing.

 

(a)           Cooperation on Termination.  On its resignation or termination,
the Servicer will cooperate with the Titling Companies, the Lender, the
Administrative Agent, the Collateral Agent and the successor Servicer in
effecting (i) the termination of its rights and obligations under this Agreement
and the related Servicing Supplement, to the extent of the rights terminated,
and (ii) an orderly transition of such rights and obligations to the successor
Servicer.

 

(b)           Transfer of Cash, Lease Files and Records.  As soon as practicable
after the effective date of its resignation or termination, the predecessor
Servicer will (i) transfer to the successor Servicer all funds relating to the
Revolving Facility Pool or the Reference Pool, as applicable, that are held or
later received by the predecessor Servicer and (ii) deliver to the successor
Servicer the related Lease Files and the related accounts and records maintained
by the Servicer.  The Servicer will not be obligated to provide, license or
assign its processes, procedures, models, servicing software or other
applications to any successor Servicer or any third party, or provide anything
covered by a restriction on transfer or assignment or a confidentiality
agreement.

 

(c)           Expenses of Servicing Transition.  All reasonable expenses
incurred by the Titling Companies, the Collateral Agent, the Administrative
Agent and the successor Servicer in connection with (i) the transition of
servicing rights and obligations to the successor Servicer and (ii) amending
this Agreement or any Servicing Supplement or entering into an assumption
agreement or new agreement to reflect a succession of the Servicer will be paid
by the resigning or terminated Servicer on receipt of an invoice in reasonable
detail.

 

Section 7.7.           Merger, Consolidation, Succession and Assignment.  Any
Person (a) into which the Servicer is merged or consolidated, (b) resulting from
any merger or consolidation to which the Servicer is a party, (c) succeeding to
the Servicer’s business or (d) that is an Affiliate of the Servicer to whom the
Servicer has assigned this Agreement and each Servicing Supplement, will be the
successor to the Servicer under this Agreement and each Servicing Supplement. 
Within 15 Business Days after the merger, consolidation, succession or
assignment, such Person will (i) execute an agreement to assume the Servicer’s
obligations under this Agreement, each Servicing Supplement and each Basic
Document and Exchange Note Basic

 

20

--------------------------------------------------------------------------------


 

Document to which the Servicer is a party (unless the assumption happens by
operation of law), (ii) deliver to the Titling Companies, the Collateral Agent
and the Administrative Agent an Officer’s Certificate and an Opinion of Counsel
each stating that the merger, consolidation, succession or assignment and the
assumption agreement comply with this Section 7.7 and (iii) deliver to the
Titling Companies, the Collateral Agent and the Administrative Agent an Opinion
of Counsel stating that the security interest in favor of the Collateral Agent
in the Borrower Collateral is or will be perfected.

 

Section 7.8.           Non-Solicitation of Dealers and Lessees.

 

(a)           Non-Solicitation Agreement.  Any successor Servicer (other than an
Affiliate of Ford Credit), by accepting the rights and obligations under this
Agreement and any Servicing Supplement agrees that it will not engage in, and
will ensure that none of its Affiliates, or any agent of itself or any of its
Affiliates, engages in any targeted solicitation of:

 

(i)            any Lessee for the purpose of refinancing the related Lease in
whole or in part or otherwise causing prepayment under the Lease;

 

(ii)           any Lessee for the purpose of encouraging the Lessee to terminate
the related Lease through anyone other than the Dealer;

 

(iii)          any Dealer for the purpose of providing vehicle inventory or
floorplan financing; or

 

(iv)          any Dealer for the purpose of engaging in the sale or lease of
vehicles other than vehicles manufactured by Ford Motor Company and its
Affiliates.

 

(b)           Benefit of Non-Solicitation Agreement.  All rights and benefits
relating to solicitation of Lessees and the right, title and interest in and to
the list of Lessees and data and other information relating to their Leases and
Leased Vehicles will be for the benefit of Ford Credit and its Affiliates.

 

ARTICLE VIII
OTHER AGREEMENTS

 

Section 8.1.           Further Assurances.  The Servicer agrees to do and
perform all acts and to execute all further documents required or reasonably
requested by the other parties or by the Titling Companies to more fully effect
the purposes of this Agreement, including the execution of financing statements
or continuation statements relating to the Borrower Collateral for filing under
the UCC of each applicable jurisdiction.

 

Section 8.2.           No Legal Title to Borrower Collateral.  The Servicer will
not have legal title to Leases and Leased Vehicles.  Legal title to the Leases
and Leased Vehicles will remain with the applicable Titling Company.  Each
Holding Company will be entitled to receive distributions for their Collateral
Specified Interest only according to this Agreement, the Credit and Security
Agreement and the applicable Titling Company LLC Agreement.  However, if a
Holding Company directs the applicable Titling Company to deliver the Leases and
Leased Vehicles held by the Titling Company to or to the order of the Holding
Company under the

 

21

--------------------------------------------------------------------------------


 

applicable Titling Company LLC Agreement, the Servicer will assist the Titling
Company in identifying and delivering the applicable Leases and Leased
Vehicles.  The direction will be subject to the Credit and Security Agreement.

 

Section 8.3.           Tax Treatment.  The designation of a Collateral Specified
Interest is not intended to cause either Titling Company to be classified as an
association or publicly traded partnership taxable as a corporation for U.S.
federal income tax purposes.

 

Section 8.4.           No Petition.  Each party and each Exchange Noteholder, by
accepting the related Exchange Note, agrees that, before the date that is one
year and one day (or, if longer, any applicable preference period) after the
payment in full of all Secured Obligations, including all Exchange Notes, and
any other Securities, it will not start or pursue against, or join any other
Person in starting or pursuing against, either Titling Company or either Holding
Company any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other proceedings under any federal or State bankruptcy or
similar law.  This Section 8.4 will survive the termination of this Agreement.

 

Section 8.5.           No Recourse.  Each Holding Company, by accepting a
Collateral Specified Interest, acknowledges that the Collateral Specified
Interest represents the limited liability company interest in the Leases and
Leased Vehicles only and does not represent an interest in or obligation of the
Servicer, Ford Credit, another Holding Company or their respective Affiliates
(other than the applicable Titling Company itself, limited as described in this
sentence), and no recourse may be had against the parties or their assets,
except as may be stated in this Agreement or the applicable Titling Company LLC
Agreement.

 

Section 8.6.           Limitation of Liability of Collateral Agent and
Administrative Agent.  In performing its obligations under this Agreement, each
of the Collateral Agent and the Administrative Agent is subject to, and entitled
to the benefits of, the Credit and Security Agreement.  Neither the Collateral
Agent nor the Administrative Agent will have any liability for any act or
failure to act of the Servicer.

 

Section 8.7.           Termination.  This Agreement may be terminated at the
option of the Servicer or the Titling Companies after the Revolving Period
terminates and the Outstanding Exchange Notes and the Advances, if any,
outstanding under the Revolving Facility are paid in full.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1.           Amendments.

 

(a)           Amendments to Clarify and Correct Errors and Defects.  The parties
may amend this Agreement or any Servicing Supplement to clarify an ambiguity,
correct an error or correct or supplement any term of this Agreement or the
Servicing Supplement that may be defective or inconsistent with the other terms
of this Agreement, in each case, without the consent of the Exchange Noteholders
or any other Person.

 

22

--------------------------------------------------------------------------------


 

(b)           Other Amendments.  The parties may amend this Agreement and any
Servicing Supplement to add, change or eliminate terms of this Agreement or the
Servicing Supplement if:

 

(i)            the Servicer or the Titling Companies deliver an Officer’s
Certificate to the Collateral Agent and the Administrative Agent stating that
the amendment will not have a material adverse effect on the Exchange
Noteholders or, if such Officer’s Certificate is not or cannot be delivered, the
consent of each Exchange Noteholder (for amendments to this Agreement) or the
related Exchange Noteholder (for amendments to a Servicing Supplement) is
received; and

 

(ii)           the Servicer or the Titling Companies deliver an Opinion of
Counsel to the Collateral Agent and the Administrative Agent stating that the
amendment will not (A) cause any Exchange Note to be deemed sold or exchanged
for purposes of Section 1001 of the Code or (B) cause a Titling Company to be
treated as an association or publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes or, if such Opinion of Counsel
is not or cannot be delivered, consent of each Exchange Noteholder is received.

 

(c)           Notice of Amendments.  Promptly after execution of an amendment,
the Servicer will deliver a copy of the amendment to the Administrative Agent
and each related Exchange Noteholder.

 

Section 9.2.           Assignment; Benefit of Agreement; Third-Party
Beneficiaries.

 

(a)           Assignment.  Except as stated in Sections 7.5 and 7.7, neither
this Agreement nor any Servicing Supplement may be assigned by the Servicer
without the consent of the Titling Companies, the Collateral Agent, the
Administrative Agent and the Exchange Noteholders.

 

(b)           Benefit of Agreement; Third Party Beneficiaries.  This Agreement
and each Servicing Supplement is for the benefit of and will be binding on the
parties to this Agreement and such Servicing Supplement and their permitted
successors and assigns.  Each Exchange Noteholder and any other party stated in
a Servicing Supplement will be third-party beneficiaries of this Agreement and
may enforce this Agreement against the Servicer.  No other Person will have any
right or obligation under this Agreement or any Servicing Supplement.

 

Section 9.3.           Notices.

 

(a)           Notices to Parties.  All notices, requests, directions, consents,
waivers or other communications to or from the parties must be in writing and
will be considered received by the recipient:

 

(i)            for overnight mail, on delivery or, for registered first class
mail, postage prepaid, three days after deposit in the mail properly addressed
to the recipient;

 

(ii)           for a fax, when receipt is confirmed by telephone, reply email or
reply fax from the recipient;

 

23

--------------------------------------------------------------------------------


 

(iii)          for an email, when receipt is confirmed by telephone or reply
email from the recipient; and

 

(iv)          for an electronic posting to a password-protected website to which
the recipient has access, on delivery of an email (without the requirement of
confirmation of receipt) stating that the electronic posting has been made.

 

(b)           Notice Addresses.  A notice, request, direction, consent, waiver
or other communication must be addressed to the recipient at its address stated
in Schedule A to the Credit and Security Agreement, which address the party may
change by notifying the other parties.

 

Section 9.4.           Agent for Service.

 

(a)           Titling Companies.  The agent for service of each Titling Company
for this Agreement will be the person holding the office of the Corporate
Secretary of the Titling Company at the following address:

 

CAB East LLC or CAB West LLC
c/o Ford Motor Credit Company LLC
c/o Ford Motor Company
World Headquarters, Suite 802-A3
One American Road
Dearborn, Michigan 48126
Attention: Ford Credit SPE Management Office

Telephone: (313) 594-3495

Email: FSPEMgt@ford.com

 

(b)           Servicer.  The agent for service of the Servicer for this
Agreement will be the person holding the office of the Corporate Secretary of
the Servicer at the following address:

 

Ford Motor Credit Company LLC
One American Road
Suite 2411, Office 212-016
Dearborn, Michigan 48126
Attention: Corporate Secretary
Telephone: (313) 323-1200
Fax: (313) 337-1160

 

Section 9.5.           GOVERNING LAW.  THIS AGREEMENT WILL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.6.           Submission to Jurisdiction.  Each party submits to the
nonexclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State Court sitting in New York, New
York for purposes of legal proceedings relating to this Agreement or any
Servicing Supplement.  Each party irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or in the future have to the
venue of a

 

24

--------------------------------------------------------------------------------


 

proceeding brought in such a court and any claim that the proceeding was brought
in an inconvenient forum.

 

Section 9.7.           WAIVER OF JURY TRIAL.  EACH PARTY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN LEGAL
PROCEEDINGS RELATING TO THIS AGREEMENT OR ANY SERVICING SUPPLEMENT.

 

Section 9.8.           No Waiver; Remedies.  No party’s failure or delay in
exercising a power, right or remedy under this Agreement or any Servicing
Supplement will operate as a waiver.  No single or partial exercise of a power,
right or remedy will preclude any other or further exercise of the power, right
or remedy or the exercise of any other power, right or remedy.  The powers,
rights and remedies under this Agreement and any Servicing Supplement are in
addition to any powers, rights and remedies under law.

 

Section 9.9.           Severability.  If a part of this Agreement is held
invalid, illegal or unenforceable, then it will be deemed severable from the
remaining Agreement and will not affect the validity, legality or enforceability
of the remaining Agreement.

 

Section 9.10.         Headings.  The headings in this Agreement are included for
convenience and will not affect the meaning or interpretation of this Agreement.

 

Section 9.11.         Counterparts.  This Agreement may be executed in multiple
counterparts.  Each counterpart will be an original and all counterparts will
together be one document.

 

[Remainder of Page Left Blank]

 

25

--------------------------------------------------------------------------------


 

EXECUTED BY:

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Servicer and as Lender

 

 

 

 

 

 

 

By:

 

/s/ David A. Webb

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

 

 

 

CAB EAST LLC,

 

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

 

 

 

By:

 

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

 

 

CAB WEST LLC,

 

 

acting for its series of limited liability company interests designated as the
“Collateral Specified Interest,” as a Titling Company

 

 

 

 

 

 

 

By:

 

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

 

 

HTD LEASING LLC,

 

 

as Collateral Agent

 

 

 

 

 

By:

 

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

Vice President

 

[Signature Page to Servicing Agreement (2nd A&R)]

 

--------------------------------------------------------------------------------


 

AGREED AND ACCEPTED BY:

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

 

as Administrative Agent

 

 

 

 

 

 

 

By:

 

/s/ Melissa A. Rosal

 

 

Name:

Melissa A. Rosal

 

 

Title:

Vice President

 

 

 

 

 

 

 

FORD MOTOR CREDIT COMPANY LLC,

 

 

as Custodian

 

 

 

 

 

 

 

By:

 

/s/ David A. Webb

 

 

Name:

David A. Webb

 

 

Title:

Assistant Treasurer

 

 

[Signature Page to Servicing Agreement (2nd A&R)]

 

--------------------------------------------------------------------------------


 

Acknowledged and agreed

 

 

with respect to Section 1.3:

 

 

 

 

FCALM HOLDINGS, LLC,

 

 

as Exiting Holding Company

 

 

 

 

 

 

 

By:

 

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

Acknowledged and agreed

 

 

with respect to Section 1.4:

 

 

 

 

CAB EAST HOLDINGS, LLC,

 

 

as Exiting Holding Company

 

 

 

 

 

 

 

By:

 

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

CAB WEST HOLDINGS, LLC,

 

 

as Exiting Holding Company

 

 

 

 

 

 

 

By:

 

/s/ Susan J. Thomas

 

 

Name:

Susan J. Thomas

 

 

Title:

Secretary

 

 

[Signature Page to Servicing Agreement (2nd A&R)]

 

--------------------------------------------------------------------------------


 

Schedule A

 

Amended and Restated Terms

 

For Exchange Notes issued before the date of this Agreement, the following terms
and section references in the related Exchange Note Basic Documents that refer
to the Existing Agreement will be deemed to refer to the following terms and
section references in this Agreement.

 

Existing Agreement

 

This Agreement

Article VIII

 

Article VII

Section 3.2

 

Section 6.1

Section 3.3

 

Section 6.2 and 6.3

Section 3.3(b), (c) and (d)

 

Section 6.3(a)

Section 3.6

 

Section 7.1

Section 3.8(b)

 

Section 5.3 of the Credit and Security Agreement

Section 5.2(d)

 

Section 5.1(b)

Section 6.1(a)

 

Section 3.3(a)

Section 6.7

 

Section 3.3(f)

Section 8.1 or 8.3

 

Section 7.3

Section 8.4

 

Section 7.5

Section 9.3

 

Not applicable

Section 10.1

 

Section 9.1

 

 

 

Certificate

 

Not applicable

Collateral

 

Borrower Collateral

Collateral Leases

 

Leases

Collateral Leased Vehicles

 

Leased Vehicles

Credit and Collection Policy

 

Servicing Procedures and Underwriting Procedures

Exchange Note Default

 

Exchange Note Event of Default

Exchange Note Servicer Event of Default

 

Reference Pool Servicer Termination Event

Facility Default

 

Facility Event of Default

Facility Servicer Event of Default

 

Not applicable

FCALM

 

Not applicable

Holder

 

Not applicable

 

SA-1

--------------------------------------------------------------------------------


 

Existing Agreement

 

This Agreement

Holder of the related Collateral Specified Interest Certificate

 

holder of the related Collateral Specified Interest

Intercreditor Agreement

 

Not applicable

Local Fees and Taxes

 

local fees and taxes

Posted

 

applied on the Lease

Titling Company Agreement

 

Titling Company LLC Agreement

Total Payment

 

scheduled payment

 

--------------------------------------------------------------------------------